—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the petitioner appeals from an order of the Family Court, Dutchess County (Bernhard, J.), entered October 20, 1993, which, after a dispositional hearing, declined to terminate the respondents’ parental rights and entered a suspended judgment for a period of one year upon certain conditions.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, we find that the suspension, based upon articulated doubts as to where the best interests of the child lay in relation to his natural parents, was within the authority of the court (see, Family Ct Act § 631 [b]; § 633; see also, Matter of Erik Vaughn D., 70 AD2d 800). Ritter, J. P., Copertino, Santucci and Hart, JJ., concur.